 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Agreement is made, entered into, and effective this 31st day of December,
2007 (the “Effective Date”) between Green Bankshares, Inc. ( the “Company”) and
R. Stan Puckett (“Puckett”).

 

RECITALS
EMPLOYMENT

 

A.

 

The Company is a Tennessee corporation and serves as the bank holding company
for GreenBank.

 

 

 

B.

 

Puckett is willing and desires to accept or continue employment on the terms,
covenants, and conditions set forth below.

 

 

THEREFORE, in consideration of the parties’ mutual covenants and promises, all
of which the parties acknowledge are sufficient to support this Agreement,  the
Company and Puckett agree as follows:

 

1.                                       Employment. The Company employs Puckett
and Puckett accepts such employment with the Company, subject to the terms and
conditions of this Agreement. Puckett will be employed as Chairman and Chief
Executive Officer for the Company and will perform all duties and services
incident to such position and such other duties and services as delegated to
Puckett by the Board of Directors. Puckett’s employment shall be at-will and may
be terminated by either party with or without cause, subject to the terms and
conditions of this Agreement.

 

2.                                       Term of Agreement. The initial term of
this Agreement shall commence on the Effective Date and continue through
December 31, 2010, subject, however, to prior termination and the survival of
certain covenants as provided in this Agreement. Additionally, on the expiration
of the initial term or any subsequent renewal term, this Agreement shall be
automatically renewed and extended for successive periods of three (3) years
each, unless either party notifies the other of a termination at least ninety
(90) days prior to the end of the then current term.

 

3.                        Compensation and Benefits.

 

A.

 

Salary. The Company will pay Puckett, and Puckett agrees to accept from the
Company in payment for Puckett’s services under this Agreement, an initial
salary of $278,250.00 per year, payable in accordance with the the Company’s
normal payroll practices with such employment taxes and other customary
withholdings as required with respect to compensation paid by a corporation to
an employee. The salary set forth in this Section is subject to the discretion
of the Board of Directors and may be modified from time to time by the Board of
Directors, but shall not be reduced below the initial level specified in this
Agreement.

 

 

 

B.

 

Bonus. In addition to Puckett’s salary, Puckett will be eligible for an annual
bonus to be paid at the discretion of the Board of Directors based on the Board
of Directors’ assessment of various performance measures, including, but not
limited to, the Company’s return on assets, return on equity, and net income.
Puckett shall have the option to take all or a portion of the bonus in
restricted stock. Any bonus paid under this Section shall be paid no later than
March 15 of the year following the year in which the bonus is earned.

 

 

 

C.

 

Director’s Fees. In addition to his compensation as Chief Executive Officer,
Puckett shall also receive director’s fees for his service on the Company’s
Board of Directors. Such fees and service on the Company’s Board of Directors
will be subject to the discretion of the Board of Directors in accordance with
its legal authority and the Company’s bylaws and other governing documents.

 

 

 

D.

 

Life Insurance. The Company will provide Puckett with a tem life insurance
policy with $500,000 worth of coverage, payable to a beneficiary designated by
Puckett. The provision of life insurance pursuant to this Agreement is subject
to Puckett’s insurability and the terms of the applicable life insurance policy

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

 

E.

 

Benefits. During his employment with the Company, Puckett shall have the right
to participate in any and all employee benefit programs maintained by the
Company for its employees, subject to the terms and conditions of such programs.
Such employee benefit programs may include, without limitation, medical
benefits, health insurance coverage, Executive Bonus Plan, incentive stock
option plan, profit sharing plan, qualified salary deferral plan, educational
benefits plan and/or pension plan. The Company may modify or terminate such
programs from time to time.

 

 

4.                                       Expenses. The Company agrees that it
will reimburse Puckett in accordance with the terms of its policies and
procedures for any and all necessary, customary, and usual expenses incurred by
Puckett in the course of his employment with the Company.

 

5.                                       Vacation and Holidays. Beginning
January 1, 2008, Puckett shall be allowed to take up to four (4) weeks of paid
vacation each calendar year. Unused vacation time may not be carried forward
from year to year. Any Legal holidays on which the the Company is closed shall
not count as paid vacation time. Puckett shall schedule his vacation such that
he is absent from his duties for an uninterrupted period of not less than one
week each year.

 

6.                                       Puckett’s Devotion to Business. Puckett
shall devote his entire professional and business-related time and energy to
performing his duties faithfully under this Agreement and shall hold no other
paying job. Puckett agrees he will not engage in any other activity that has an
adverse impact on the fulfillment of his obligations under this Agreement or
that takes any business opportunity away from the Company.

 

7.                                       Option to Terminate Contract for
Permanent Disability of Puckett. Notwithstanding anything in this Agreement to
the contrary, the Company has the option to terminate this Agreement in the
event that, during the term of this Agreement, Puckett becomes permanently
disabled as the term “permanently disabled” is defined in this section. The
Company may exercise such option by giving written notice to Puckett of its
intention to terminate this Agreement pursuant to this section. After the
Company gives such notice, this Agreement and the term of this Agreement shall
cease and come to an end on the last day of the month in which the notice
isdelivered with the same force and effect as if such last day of the month were
originally set forth as the Agreement’s termination date. For the purposes of
this Agreement, Puckett shall be deemed to be permanently disabled if, because
of ill health, physical or mental disability, or for other causes beyond his
control, he has failed to perform his duties under this Agreement for thirteen
(13) consecutive weeks, or if he has failed to perform his duties for a total
period of one hundred (100) days, either consecutive or not, during any
twelve-month period. Within ten (10) business days of termination, the Company
shall pay to Puckett a sum equal to one month of his then current salary, plus
an amount equal to the last annual bonus paid to him should Puckett’s disability
occur before any annual bonus is paid under this Agreement. Nothing in this
section, however, should be construed as inconsistent with, or relieve any
obligation that the Company may have under, the Americans with Disabilities Act
or similar state or local law.

 

8.                                       Termination.

 

A. Termination for Cause. The Company shall have the right at any time to
terminate Puckett’s employment and this Agreement immediately for cause, which
shall include any of the following reasons:

 

(i)

 

At the option of the Company, at any time after Puckett shall suffer a permanent
disability as defined in Section 7 above, subject, however, to the terms of
Section 7;

 

 

 

(ii)

 

Upon the death of Puckett;

 

 

 

(iii)

 

In the event that the Puckett breaches this Agreement in any material way and
fails to cure such breach within ten (10) days of receiving written notice from
the Company regarding such breach;

 

 

 

(iv)

 

In the event that Puckett fails to perform his duties in a manner that the
Company requires so long as the Company has given Puckett written notice of his
failure to perform his duties and provided him with at least thirty (30) days to
improve performance to an acceptable level;

 

 

 

2

--------------------------------------------------------------------------------


 

 

(v)

 

In the event that Puckett commits an act of gross negligence that causes harm to
the Company;

 

 

 

(vi)

 

In the event that Puckett is convicted of, or pleads guilty (including a plea of
nole contendere) to, a criminal act which is a felony or which is a misdemeanor
involving moral turpitude;

 

 

 

(vii)

 

Excessive absenteeism; and

 

 

 

(viii)

 

Any misrepresentation or breach of the covenants and warranties contained in
this agreement.

 

 

In the event the Company terminates Puckett’s employment for cause in accordance
with this Agreement, the Company shall have no further obligations to pay
Puckett except his accrued and unpaid salary through the termination date.
Puckett shallnot be entitled to receive payment for any accrued vacation time or
any unpaid bonus, or any deferred compensation benefits in the event that the
Company terminates Puckett’s employment for cause in accordance with this
Agreement.

 

B.                  Termination Without Cause. The Company shall have the right
at any time to terminate Puckett’s employment and this Agreement without cause
during the term of this Agreement. Puckett shall have the right to terminate his
employment by giving the Company sixty (60) days prior written notice. In the
event Puckett terminates his employment by giving such prior written notice, the
Company shall have no further obligation to pay Puckett except his accrued and
unpaid salary through the termination date and Puckett shall not be entitled to
receive payment for any accrued vacation time or any unpaid bonus. In the event
the Company terminates Puckett’s employment without cause, the Company shall
have no further obligations to pay Puckett except for a lump sum payment equal
to one year of salary plus an amount that is the average of the previous two
years bonus. All payments under this section shall be made no earlier than six
(6) months following the date of termination.

 

9.                   Termination After Change in Control. If within eighteen
(18) months following a Change in Control, as defined in this Agreement, the
Company or its successor terminates Puckett’s employment Without Cause or if
Puckett voluntarily resigns following a change in position, a reduction in
title, or a significant reduction in the duties which he is to perform for the
Company or its successor, then Company or its successor shall pay the Change in
Control Benefit described in Section 9(B) below.

 

A.                                        Definition of Change in Control. The
term Change in Control shall mean the Effective Date of a change in the
ownership of the Company, a change in the effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company as
provided under Section 409A of the Internal Revenue Code of 1986, as amended
from time to time, and any Internal Revenue Service guidance and regulations
issued in connection with Section 409A of the Internal Revenue Code of 1986, as
amended.

 

B.                                          Change in Control Benefit. The term
Change in Control Benefit shall mean a lump sum payment equal to 2.99 times
Puckett’s annual base salary and bonus for the year immediately preceding
termination. The Change in Control Benefit payment shall be made no earlier than
six (6) months following the date of termination. The Change in Control Benefit
shall be in lieu of any payments under Section 8(B) above. If the Change in
Control Benefit would create an excise tax under the excess parachute rules of
Section 4999 of the Internal Revenue Code, the Company shall pay to Puckett the
amount of such excise tax and all federal and state income or other taxes with
respect to any such additional amount (the “Gross-Up”). If Puckett incurs any
additional tax liability as a result of any Gross-Up payments under this
Section, the Company shall provide an additional payment to Puckett to offset
any such tax liability.

 

 

3

--------------------------------------------------------------------------------


 

10.                                 Return of Property. Upon termination of
employment for any reason, Puckett shall promptly return the Company’s property,
including, but not limited to, all documents, financial records, customer
records, or business records of any type, including electronically stored
records, that are related in any manner to the past, present, or anticipated
business of the Company, and any information of a confidential or proprietary
nature.

 

11.                                 Dispute Resolution. Except as provided in
this Section 11, any dispute, controversy or claim arising out of or in relation
to or connection to this Agreement, including without limitation any dispute as
to the construction, validity, interpretation, enforceability or breach of this
Agreement, including a claim for indemnification under Section 12, shall be
resolved either as provided by applicable law, or, at the option of either
party, by impartial binding arbitration. In the event that either the Company or
Puckett demands arbitration, Puckett and the Company agree that such arbitration
shall be the exclusive, final and binding forum for the ultimate resolution of
such claims, subject to any rights of appeal that either party may have under
the Federal Arbitration Act and/or under applicable state law dealing with the
review of arbitration decisions.

 

(a)                                       Arbitration. Arbitration shall be
heard and determined by one arbitrator, who shall be impartial and who shall be
selected by mutual agreement of the parties; provided, however, that if the
dispute involves more than $1,000,000, then the arbitration shall be heard and
determined by three (3) arbitrators. If three (3) arbitrators are necessary as
provided above, then (i) each side shall appoint an arbitrator of its choice
within thirty (30) days of the submission of a notice of arbitration and
(ii) the party-appointed arbitrators shall in turn appoint a presiding
arbitrator of the tribunal within thirty (30) days following the appointment of
the last party-appointed arbitrator. If any party fails or refuses to appoint an
arbitrator, the arbitration shall proceed with one (1) arbitrator.

 

(b)                                      Demand for Arbitration. In the event
that Puckett or the Company initially elects to file suit in any court, the
other party will have 60 days from the date that it is formally served with a
summons and a copy of the suit to notify the party filing the suit of the
non-filing party’s demand for arbitration. In that case, the suit must be
dismissed by consent of the parties or by the court on motion, and arbitration
commenced with the arbitrators. In situations where suit has not been filed,
either Puckett or the Company may initiate arbitration by serving a written
demand for arbitration upon the other party. Such a demand must be served within
twelve months of the events giving rise to the dispute. Any claim that is not
timely made will be deemed waived.

 

(c)                                       Proceedings. Unless otherwise
expressly agreed in writing by the parties to the arbitration proceedings:

 

(i)

 

The arbitration proceedings shall be held in the Knox County, Tennessee, area,
and at a site chosen by mutual agreement of the parties. If the parties cannot
reach agreement on a location within thirty (30) days of the appointment of the
last arbitrator, then at a site chosen by the arbitrators;

 

 

 

(ii)

 

The arbitrators shall be and remain at all times wholly independent and
impartial;

 

 

 

 

 

 

(iii)

 

The arbitration proceedings shall be conducted in accordance with the Employment
Arbitration Rules of the American Arbitration Association, as amended from time
to time;

 

 

 

(iv)

 

Any procedural issues not determined under the arbitral rules selected pursuant
to item (iii) above shall be determined by the law of the place of arbitration,
other than those laws which would refer the matter to another jurisdiction;

 

 

 

(v)

 

The costs of the arbitration proceedings (including attorneys’ fees and costs)
shall be borne in the manner determined by the arbitrators;

 

 

 

 

4

--------------------------------------------------------------------------------


 

(vi)             The arbitrators may grant any remedy or relief that would have
been available to the parties had the matter been heard in court;

 

(vii)           The decision of the arbitrators shall be reduced to writing;
final and binding without the right of appeal; the sole and exclusive remedy
regarding any claims, counterclaims, issues or accounting presented to the
arbitrators; made and promptly paid in United States dollars free of any
deduction or offset; and any costs or fees incident to enforcing the award shall
to the maximum extent permitted by law, be charged against the party resisting
such enforcement;

 

(viii)         The award shall include interest from the date of any breach or
violation of this Agreement, as determined by the arbitral award, and from the
date of the award until paid in full, at 6% per annum; and

 

(ix)                                Judgment upon the award may be entered in
any court having jurisdiction over the person or the assets of the party owing
the judgment or application may be made to such court for a judicial acceptance
of the award and an order of enforcement, as the case may be.

 

(d)               Acknowledgment of Parties. The Company and Puckett understand
and acknowledge that this Agreement means that neither can pursue an action
against the other in a court of law regarding any employment dispute, except for
claims involving workers’ compensation benefits or unemployment benefits, and
except as set forth elsewhere in this Agreement, in the event that either party
notifies the other of its demand for arbitration under this Agreement. The
Company and Puckett understand and agree that this Section 11, concerning
arbitration, shall not include any controversies or claims related to any
agreements or provisions (including provisions in this Agreement) respecting
confidentiality, proprietary information, non-competition, non-solicitation,
trade secrets, or breaches of fiduciary obligations by Puckett, which shall not
be subject to arbitration.

 

(e)                Consultation. Puckett has been advised of his right to
consult with an attorney prior to entering into this Agreement.

 

12.                                 Indemnification. Puckett shall be
indemnified and held harmless from any and all claims, damages and losses of
whatsoever kind, including without limitation court costs and reasonable
attorneys fees through appeal, resulting from any and all legal actions when he
is either a party, witness or a participant brought against the Company, its
subsidiary companies, Puckett, another employee or director of the the Company,
or any other third party when such action relates to or arises from Puckett’s
employment with the Company or this Agreement. Puckett will also be protected
through any indemnity, insurance or other similar programs that cover the
outside Board members or other employees of the Company.

 

13.                                 Warranties and Representations. To induce
the Company to enter into this Agreement, Puckett warrants and represents to the
Company that he is not under any obligation, contractual or otherwise, that
would prohibit or contravene in any way his acceptance of employment or
continued employment with the Company and the performance of his obligations
under this Agreement.

 

14.                                 Contract Terms To Be Exclusive. This
Agreement contains the sole and entire agreement between the parties and shall
supersede any and all other agreements between the parties with respect to the
subject matter of this Agreement. The parties acknowledge and agree that neither
of them has made any representation with respect to the subject matter of this
Agreement or any representations including the execution and delivery of this
Agreement except such representations as are specifically set forth in this
Agreement.

 

15.                                 Waiver or Modification Ineffective Unless in
Writing. No waiver or modification of this Agreement or of any covenant,
condition, or limitation contained in this Agreement shall be valid unless in
writing and duly executed by the party to be charged with it, and that no
evidence of any waiver or modification shall be offered or received in evidence
in any proceeding or litigation between the parties unless such waiver or
modification is in writing and duly executed. The parties agree that the
provisions of this Section may not be waived except as set forth in this
Section.

 

 

5

--------------------------------------------------------------------------------


 

16.               Choice of Law and Venue. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Tennessee, without
applying the conflict of laws rules of such state. In addition, the parties
consent to the jurisdiction of the State of Tennessee for any lawsuit arising
under this Agreement. The parties also agree that the venue for any lawsuit
arising under this Agreement shall be in Greene County, Tennessee.

 

17.                                 Waiver of Breach. Failure to insist upon
strict compliance with any of the terms, covenants, or conditions of this
Agreement, shall not be deemed a waiver of such terms, covenants, or conditions,
nor shall any waiver or relinquishment of such right or power hereunder at any
time or times be deemed a waiver or relinquishment of such right or power at any
other time or times.

 

18.                                 Severability. The invalidity or
unenforceability of any provision of this Agreement shall in no way effect the
validity or enforceability of any other provision. Furthermore, to the extent
this Agreement is inconsistent with federal or state law, this Agreement shall
be deemed amended to the extent necessary to make it consistent and in
compliance with such laws.

 

19.                                 Binding Effect or Successors/Assignability.
The Company reserves the right to assign this Agreement to its successors and
assigns. Puckett may not assign this Agreement.

 

20.               Free Will. The undersigned parties have read and understood
the foregoing provisions
and are entering this Agreement on their own free will.

 

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day of the
year first above written.

 

 

 

GREEN BANKSHARES, INC.

 

 

 

By:

/s/ Terry Leaonard

 

Title:

Chairman of Commensation Commttiee

 

 

 

 

 

 

 

 

 

 

 

/s/R. Stan Puckett

 

 

R. Stan Puckett

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------